     Case 4:19-cr-00365 Document 76 Filed on 10/02/20 in TXSD Page 1 of 1
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                          October 02, 2020
                 IN THE UNITED STATES DISTRICT COURT
                                                                         David J. Bradley, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


UNITED STATES OF AMERICA                 (
                                         (
v.                                       (                 Cr. No. H-19-365
                                         (
MAKSYM NIENADOV                          (


                   ORDER CONTINUING SENTENCING

      Maksym Nienadov’s motion to continue sentencing is hereby granted. The

Court’s order for at Dkt. 63 setting the schedule for PSR Objections is modified as

follows:

             October 16, 2020
      1. By _____________________,       counsel must object in writing to the
         facts used and application of the guidelines in the PSR or state that
         there is no objection.

              October 30, 2020
      2. By _____________________,       the probation officer must submit to
         the judge the final presentence report with an addendum addressing
         contested issues.

                                November 16, 2020 at 9:00 a.m.
      3. Sentencing is set for ______________________.

            2nd DAY OF OCTOBER, 2020
SIGNED THIS ___


                                      ______________________________
                                      CHIEF U. S. DISTRICT JUDGE
